Affirmed as Modified and Opinion Filed November 24, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01193-CR

                     CHRISTOPHER LAMONT JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F08-33900-H

                               MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Francis

       Christopher Lamont Johnson appeals his conviction following the adjudication of his

guilt for aggravated robbery with a deadly weapon. In a single issue, appellant contends the

judgment should be modified to correctly reflect his plea to the motion to adjudicate. We modify

the trial court’s judgment adjudicating guilt and affirm as modified.

       The State’s motion to adjudicate guilt alleged appellant violated eight conditions of

community supervision, including condition (E) failing to give twenty-four hour notice of

changes in home or employment address. At the hearing on the motion, appellant pleaded not

true to violating condition (E) and true to the remaining allegations. The trial court found that


 
 


appellant violated all the conditions alleged in the motion, granted the State’s motion,

adjudicated appellant guilty, and assessed punishment at imprisonment for twenty-five years.

       In a single issue, appellant asks that we modify the judgment to reflect he pleaded not

true to violating condition (E). The State agrees the judgment should be modified as appellant

requests. We agree that the judgment adjudicating guilt incorrectly states appellant’s plea to the

motion to adjudicate was “true.” We sustain appellant’s issue.

       We modify the judgment to show the plea to the motion to adjudicate was “Not True to

Conditions (E); True to Conditions (B), (H), (J), (K), (L), (N), (Q).” See TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d
526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       We note that the judgment also incorrectly shows “n/a” in the section regarding the

deadly weapon finding. Appellant was indicted for, pleaded guilty to, and was convicted of

aggravated robbery with a deadly weapon, a firearm. A firearm is a deadly weapon per se. See

TEX. PENAL CODE ANN. § 1.07(17)(A) (West Supp. 2014).               Accordingly, we modify the

judgment adjudicating guilt to show the “findings on deadly weapon” is “yes, a firearm.”

       As modified, we affirm the trial court’s judgment adjudicating guilt.



Do Not Publish
TEX. R. APP. P. 47
131193F.U05                                            /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE




                                                ‐2‐ 
 




                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CHRISTOPHER LAMONT JOHNSON,                          Appeal from the Criminal District Court
Appellant                                            No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                     F08-33900-H).
No. 05-13-01193-CR        V.                         Opinion delivered by Justice Francis,
                                                     Justices Evans and Stoddart participating.
THE STATE OF TEXAS, Appellee



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True
Condition (E), True Conditions (B), (H), (J), (K), (L), (N), (Q).”

       The section entitled “Findings on Deadly Weapon” is modified to show “Yes, a Firearm.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered November 24, 2014.




 




                                              ‐3‐